Order unanimously affirmed with costs. Memorandum: Under the circumstances of this case, we cannot conclude that the trial court’s direction that defendant pay 62% of the total cost of plaintiffs counsel fees, expert fees and disbursements was an abuse of discretion. A further award to plaintiff for counsel fees generated by this appeal is not warranted and in the exercise of our discretion we deny the request (see, Gannon v Gannon, 116 AD2d 1030, 1032). (Appeal from order of Supreme Court, Monroe County, Wagner, J.— counsel fees.) Present—Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.